—Order and judgment (one paper), Supreme Court, New York County (Ira Gammerman, J.), entered May 9, 2001, which, inter alia, granted the motion by the individual defendant for summary judgment and dismissed the complaint, unanimously affirmed, with costs. Appeal from order, same court and Justice, entered on or about March 27, 2001, unanimously dismissed, without costs.
Despite the attempt by plaintiff, an admitted prostitute, to characterize her claims for breach of contract and promissory estoppel against the individual defendant as being premised on *407her provision of services other than and distinct from sexual relations, the record discloses that the association between the parties was one founded upon the exchange of money for sex. It is well settled that an agreement for financial support in exchange for illicit sexual relations is violative of public policy and thus unenforceable (see, Rose v Elias, 177 AD2d 415, 415-416; Kastil v Carro, 145 AD2d 388, 389, lv dismissed 74 NY2d 650).
The alleged oral agreement is additionally unenforceable since it is predicated solely upon past consideration (see, Pfeiff v Kelly, 213 AD2d 916, 917; Clark v Bank of N.Y., 185 AD2d 138, 140-141; Kastil v Carro, 145 AD2d, supra at 389-390). Concur—Nardelli, J.P., Buckley, Rosenberger, Ellerin and Rubin, JJ.